Allen, J.
(concurring). I agree in the result but as a member of the panel in Liberty Mutual Ins Co v Ins Co of North America, 117 Mich App 197; 323 NW2d 650 (1982), I write separately to indicate that I believe that case was rightly decided. Both Liberty and the present case involve suits by the garage keeper or its insurer for damages to the premises and building of the garage keeper. Where suit is filed by the garage keeper or the garage’s insurer for such property damage under the no-fault act, the garage keeper’s liability act does not act as a bar to maintenance of the suit.